Appeal from an order of the Family Court of Rensselaer County, entered March 16, 1978, which dismissed petitioner’s paternity petition and adjudged respondent not to be the father of her male child. When this case was before us at our May Term, we withheld decision and remitted the matter to Rensselaer County Family Court with the instruction that appropriate facts be found (Matter of Gardner v Roddy, 71 AD2d 695). *1041This was done and the matter is now before us for resolution. The record clearly indicates, and it was so found by the Family Court, that the petitioner contends that she had sexual intercourse, without the use of contraceptives, with the respondent during the time span medically identified as the time of conception. This contention has no support in the record other than the direct testimony of the petitioner. The respondent, while admitting to having sexual relations with petitioner, insists that such relationship terminated at least two months prior to the time within which conception must have occurred and, further, that he did not have sexual relations with petitioner following the date of relationship termination. Resolution of this fact pattern turns on issues of credibility. Heavy weight is afforded the decision of the Trial Judge on such matters (Matter of Susan W. v Amhad Q., 65 AD2d 594; Matter of Gail O. v Van Randolph P., 60 AD2d 944). We find nothing in the record or findings of fact that would cause us to conclude that the trial court erred in dismissing the petition. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.